Sullivan, J.
This is an appeal from an order of the district court of Buffalo county confirming a sale of real estate made pursuant to a decree of foreclosure. Appellant contends that there are four sufficient reasons why the sale should be set aside. The first, second and third of these reasons were not brought to the notice of the district court, and, consequently, can .not be considered here. Such is the rule established by Johnson v. Bemis, 7 Nebr., 224; Ecklund v. Willis, 44 Nebr., 129, and Creighton University v. Mulvihill, 49 Nebr., 577. The fourth ground of objection to the sale is that the appraisers deducted from the gross valuation of the property an outlawed lien amounting to $84.81. This objection is without merit, because (1) it does not affirmatively appear that the right to enforce the lien by action was barred; (2) the appropriate remedy was a motion to vacate the appraisement (Jarrett v. Hoover, 54 Nebr., 65), and (3) the land having been sold for two-thirds of the gross valuation, the alleged error in the appraisal was not prejudicial. See La Selle v. Nicholls, 56 Nebr., 458. The order of confirmation is
Affirmed.